DUCKER, JUDGE:
Claimants, William B. McClure and Helen K. McClure, husband and wife respectively, allege damages in the sum of $137.55 for repairs to their 1962 Chevrolet automobile, the windshield on which was broken when a large “clearance” sign fell from an underpass of the Chesapeake and Ohio Railroad trestle located east of Logan, West Virginia, at or near Rome Junction.
The testimony is to the effect that the claimants were proceeding towards Dehue and after turning off of the main highway at Rome Junction proceeded to pass through the underpass, immediately after or about the time a coal train had passed or was passing over the railroad trestle. The state highway sign, which indicated the height of the clearance of the underpass, fell upon their car breaking the windshield necessitating replacement thereof at a cost of $137.55. The respondent admits that it had the responsibility of the maintenance of the sign over the highway. That the sign was either not properly installed or was not properly maintained is evident from the fact that it fell and caused the damage in question, without any contributing *136fault on the part of the claimants. The liability of the respondent is beyond question.
Consequently, we are of the opinion to, and do hereby award the claimants the sum of $137.55.
Award of $137.55.